14 N.Y.3d 883 (2010)
DOUGLAS WARNEY, Appellant,
v.
STATE OF NEW YORK, Respondent. (Claim No. 114826.)
Mo. No. 2010-387.
Court of Appeals of New York.
Submitted March 29, 2010.
Decided May 11, 2010.
*884 Motion by the American Psychological Association for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.